Title: To Thomas Jefferson from Thomas Munroe, 20 December 1802
From: Munroe, Thomas
To: Jefferson, Thomas


          
             Sir, 
            Superintendants OfficeWashington 20th December 1802
          
          Pursuant to the sixth section of the Act of Congress, of last Session, intituled “An Act to abolish the Board of Commissioners in the City of Washington, and for other purposes,” and under your direction of the 16th June last, I proceeded with all possible diligence to prepare a Statement of all the Lots of the description in the said Section mentioned; and on the 19th. of that Month advertised the same for sale, on the 30th day of August, then next ensuing; which Advertisement was published according to Law, and on the day appointed the said Sale commenced, and was continued by Adjournment until the 29th day of October last, during which time the whole of the said Lots were sold, and produced the sum of $26,84810/100 of which I paid away agreeably to the 4th section of the above recited Act of Congress, the sum of $2,249.03 (together with $2,563.85, which arose out of other funds of the City) for debts which had been contracted by the late Commissioners, in their Capacity as such, the payment whereof was not specially provided for, by the aforesaid Act of Congress; and the balance to wit, $24,599.07 was applied as directed, by the Said Act of Congress, towards the payment of the Loan of $50,000 by the State of Maryland.
          It may not be improper, here, to mention, that very few, if any, of these Lots produced by the resale thereof, the amount of the original purchase money due thereon—that the deficiency is very considerable, and that it is not probable the debtors will be able to pay more than about $10,000 thereof—
          Some, however, who are deemed able to pay contend that they cannot be compelled to make payment, because they say the Act of the Maryland Legislature of 1793 Chapter 58 which authorises a resale, in case of default in payment, does not admit of reselling more than once; and that if the power of resale be exercised, the original purchaser is not bound for any deficiency, as the public or City Agent had a choice of two remedies, to wit, a Suit, or resale; and having elected to resell they have not a right to use both remedies, and to resort to a Suit for the deficiency. This Doctrine is particularly insisted on in the case of an Endorser of the Note of a deceased purchaser, at a resale, in which case a second resale has been made and a considerable deficiency has in consequence happened—The Endorser now says he is ready and willing to pay the amount due on the Lots as purchased by his principal upon the same being conveyed for his Indemnity—Before I adopt any compulsory measure on this subject I have supposed it to be proper to submit the circumstances for the Consideration and opinion of the proper Law officer, and to pray the Instructions of the President in the premises.
          The number of Lots which were thrown into the Market at the public Sale, directed by the Act of Congress before recited, being much greater than the demand, and the positive and unconditional obligation imposed by the Act of Congress to sell the whole of them, within a limited time, not only subjected those Lots to great sacrifices and disadvantages in the sale thereof, but has also materially injured the private Sales of all the other public Lots in the sale of which the President might exercise his discretion—of this Description of Lots, however, I have sold five which have produced $1,531.43 Cash:
          In my accounts from 1st June last to the 1st Ultimo, prepared for the Treasury department, it appears that in addition to the receipts and Expenditures herein before stated I have received
          
            
              
              From the late Board of Commissioners, being the balance which remained in their hands when the Commission ceased,—1 June last
              $110.59
            
            
              
              For Lots purchased prior to 6th May 1796, voluntarily paid by the purchasers before the public sale, on 30th August last
              1274.28
            
            
              
              For balance of purchase Money for Lots sold by the Commrs. since 6th May 1796
              109.93
            
          
          And from sundry persons, for small balances, which were due to the City on Accounts, other than for Lots sold $320.73 making $1815.53 which has been expended as follows viz $374.60 for expenses attending the aforesaid public sale of Lots and $408.51 for other expenses necessarily incurred in the Execution of the duties of the Office of Superintendant, the balance, to wit, $1032.42 is included in the sum of $2563.85 herein before stated to have been paid for Debts contracted by the Commissioners
          The Receipts and Expenditures since 1st. Ulto. amount to $36.80 only.
          The Debts now due to the City, and considered as good, exclusive of the Deficiencies on the Lots resold for default of payment, amount to upwards of $13,000. Of these deficiencies it is thought (as is before stated) the debtors will be able to pay about $10,000—The property of the City, (besides the debts,) as stated in the Representations of the late Commissioners to the President, on 28 January 1801, and 4th December 1801, estimating the Lots at the average prices of those previously sold under the Condition of Improvement (which were much lower than the unconditional Sales by Individuals) amounted to $884,819.88 out of which, Lots have been since sold, to the amount of $9,886.24 only; for about the prices at which they were estimated.
          Besides the Debts, and Property before mentioned, there is due to the City (including Interest) upwards of $100,000—eighty thousand Dollars (principal) whereof, is for the 1000 Lots mentioned in the Commissioners’ representations, to have been conveyed to Messrs. Morris and Greenleaf, under the Circumstances therein particularly detailed; and concerning which a Bill has been filed in the high Court of Chancery of the State of Maryland.—The balance, between four and five thousand Dollars principal, is due for valuable water Lots, originally bought by James Greenleaf, and resold in the usual manner for default of payment, and for which, the second purchaser has always been ready to pay the purchase Money, but has been prevented by an Injunction of the Chancellor of Maryland, on a Bill filed by Mr. Greenleaf’s Trustee—This Bill, as well as that filed, with regard to the 1000 Lots, is still pending, and the Counsel for the City are of opinion, the Decisions in both Cases, will be favorable to the public Interest.—
          The Debts due, and to become due, from the City (except for the advances from the Treasury of the United States, and the two Loans by the State of Maryland of $100,000 each) are very inconsiderable; And it is hoped that the large fund herein before stated (by the future Sales of the property, being made commensurate, only with the demand therefor, agreeably to the provision contained in the 5th Section of the before recited Act of Congress.) will not only be adequate to the indemnity of the Government, for its liberal patronage, but will also yeild a surplus for the uses of the City.
          The State of the public buildings (directed to be reported) is the same as at the last session of Congress, or not materially changed—The private buildings then 735 in Number have since increased a few more than 100.
          The before mentioned Representations of the late Commissioners in January and December 1801, and the Documents accompanying them, which were laid before Congress, being very full, and minute, on the affairs of the City, prior to their respective dates, I beg leave to refer to them; but if there be any thing which you, Sir, deem necessary, and which those Representations and the present do not embrace it will afford me much pleasure to communicate it. 
          I have the honor to be with sentiments of the greatest Respect Sir Your mo. Obdt. Servt.
          
            Thomas Munroe
          
         